UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6063


LORENZA GERALD FEREBEE, JR.,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Virginia Department of Corrections Director,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-01483-LO-TCB)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenza Gerald Ferebee, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lorenza Gerald Ferebee, Jr., seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2254 petition as an unauthorized, successive § 2254 petition. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable and that the petition states a debatable

claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41

(2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Ferebee has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. * We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




       *
        The district court alternatively found that the petition was untimely. Because we
agree with the district court that it lacked jurisdiction to consider Ferebee’s successive,
unauthorized petition, we do not address the timeliness determination.

                                             2